Citation Nr: 1617884	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-47 660	)	DATE
	)
	)

THE ISSUES

1.  Entitlement to service connection for painful scars.  

2.  Entitlement to service connection for a right hip disorder.  

3.  Entitlement to service connection for a left hip disorder.  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for a right elbow disorder.  

6.  Entitlement to service connection for a left elbow disorder.  

7.  Entitlement to service connection for a chronic pain syndrome.  

8.  Entitlement to service connection for an acquired psychiatric disorder, inclusive of depression and posttraumatic stress disorder (PTSD), as well an attention deficit disorder.  

9.  Entitlement to service connection for an eye or vision disorder, to include myopia.  

10.  Entitlement to service connection for impacted or malposed teeth, to include a temporomandibular joint disorder.  

11.  Entitlement to service connection for hearing loss of the right ear.  

12.  Entitlement to service connection for hearing loss of the left ear.  

13.  Entitlement to service connection for tinnitus.  

14.  Entitlement to service connection for sinusitis.  

15.  Entitlement to service connection for bronchitis.  

16.  Entitlement to service connection for a right knee disorder.  

17.  Entitlement to service connection for a left knee disorder.  

18.  Entitlement to service connection for a right shoulder disorder.  

19.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:  The American Legion 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served honorably on active duty from October 1986 to September 1994, to include service from August 1990 to September 1994 within the Southwest Asia Theatre of Operations in support of Operations Desert Shield and Desert Storm.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This is a case in which the Veteran's claims folder was lost or mislaid by the RO at a point in time prior to entry of his January 2008 claim, the denial of which forms the initial, if not principal, basis of the instant appeal.  Notwithstanding one or more prior rating decisions, including one in July 2002 in which service connection was denied for multiple disorders, many of which are herein at issue, the absence of a complete claims folder effectively precludes any consideration of the question of whether new and material evidence as to matters previously denied by VA action and the Board must therefore address the questions presented on a de novo basis.  The issues as characterized on the title page are reflective of this.   

The Board herein finds that the record supports entitlement of the Veteran to service connection for hearing loss of the right ear and tinnitus.  All other issues on appeal are herein REMANDED to the Agency of Original Jurisdiction (AOJ) and the AOJ will advise the Veteran in writing if additional actions are needed on his part.  


FINDING OF FACT

It is at least as likely as not that the Veteran's his right ear hearing loss and related tinnitus are of service onset and are the result of inservice acoustic trauma.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with its duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 is obviated. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within the applicable presumptive period following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Organic diseases of the nervous system include sensorineural hearing loss and tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2015). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The U.S. Court of Appeals for Veterans Claims in Hensley v. Brown, 5 Vet. App. 155 (1993), concluded that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between inservice exposure to loud noise and current disability.  Moreover, notice is also taken that the Court in Hensley found that that normal hearing was from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley at 159.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran in this case seeks service connection for hearing loss and on the basis of inservice acoustic trauma from heavy construction equipment and power tools within which he was in close proximity while performing his assigned construction duties as a combat engineer, as well as continuous exposure to jet engine noise while in the Air Force, notwithstanding his use of ear protection.  Ear plugs or other protection were not utilized by direction during multi-weapons arm training per the Veteran.  The Veteran disputes any statement that his auditory acuity improved by the time of his final separation from service, noting that no hearing test was provided to him at the time of his service discharge.  

Original service treatment records of the Veteran are unavailable through no fault of the Veteran and it is noted that they were at a prior point in time a part of his VA claims folder, but were either were either lost or mislaid by VA as part of his claims folder.  The Veteran has nonetheless provided copies of at least a portion of his service treatment records which he held in his possession.  Those records do not indicate the presence of hearing loss of the right ear for VA purposes or complaints or findings of either hearing loss or tinnitus.  There is nevertheless evidence of hearing loss in the right ear meeting the criteria of 38 C.F.R. § 3.385 as of January 2008 and its presence, as well as that of tinnitus, are confirmed by VA audiometric testing in August 2010.  At that time, the VA examiner found that the Veteran's tinnitus was a symptom of his hearing loss, but that it was less likely as not that either was caused by or the result of acoustic trauma in service.  The stated rationale was that no significant hearing threshold shifts were noted in service, suggesting that a hearing decrease did not occur during military service and that a hearing evaluation in 1994 was negative for tinnitus.  

At least in terms of the claimed hearing loss, the rationale for the negative nexus opinion offered is inadequate as it did not consider the impact of the holding in Hensley, to the effect that notwithstanding normal auditory testing in service, service connection for hearing loss may still be established on the basis of its delayed onset at a point postservice.  Moreover, the VA examiner did not acknowledge the Veteran's longstanding complaints of both hearing loss and tinnitus, the latter of which date to 1988, in terms of the stated rationale for the opinion offered or acknowledge the showing of hearing loss by private audiometric testing and VA treatment, beginning in late 2007 and early 2008, with recommended use of a hearing aid.  To that end, the Board accords but minimal probative weight to the adverse nexus opinion offered by the VA examiner in August 2010.  

There is also of record a September 2008 report from a medical professional, a nurse, who, following a review of the Veteran's medical records determined that there were references in service records of the Veteran's need to make use of hearing protection due to exposure to noise from heavy equipment, jet engines, power tools, and diesel engines and that musculoskeletal complaints led to an extended period in service of anti-inflammatory and pain medications, leading to auditory damage.  Such is accompanied by Internet articles as to the causes of hearing loss and tinnitus, among which noted that tinnitus can result from hearing loss, loud noise, and medications and that certain adverse reactions to use of ibuprofen included tinnitus in three to nine percent of cases and in decreased hearing less than one percent of the time.  Also included in the record is an August 2008 statement from the physician who followed the Veteran from 2002 while attending school in which a diagnosis of hearing loss is indicated.  

Here, the record identifies that the Veteran suffered acoustic trauma in service and to a lesser degree after service, and while there is no medical documentation of hearing loss of the right ear or tinnitus in service, the Veteran provides a credible account of hearing loss of the right ear and tinnitus beginning either in service or shortly after service and continuing thereafter that cannot reasonably be attributed to any cause other than military service.  The Board points out that the Veteran's account is not disputed or contradicted by any other evidence on file, notwithstanding the VA examiner's adverse nexus opinion in August 2010, which the Board finds to be inadequate.  That same examiner did find, however, that the Veteran's tinnitus is a symptom or resultant manifestation of his hearing loss, and, as such, the Board is persuaded that it is at least as likely as not that the Veteran's hearing loss affecting his right ear and tinnitus are of service origin.  On that basis and with resolution of reasonable doubt in the Veteran's favor, service connection for hearing loss and tinnitus, each affecting the right ear, is granted.  


ORDER

Service connection for hearing loss affecting the right ear, is granted.  

Service connection for tinnitus is granted.  

REMAND

As for the issues remaining on appeal, further development as to each is necessary prior to the Board's consideration of the individual merits of each such claim.  First and foremost, this is a case in which the Veteran's VA claims folder has been lost or mislaid by the RO, a fact which is neither acknowledged nor discussed in the RO's formal finding in December 2008 as to the unavailability of service treatment records.  There is in fact on file a rating decision of July 2002 related to nine claims for VA compensation in which the RO at that time had in its possession service treatment records of the Veteran from 1986 to 1994.  The Veteran has supplied multiple pages of service treatment records which he held in his possession, but it remains unknown whether those records are complete or not.  Thus, the Board finds that the formal finding as to the unavailability of the Veteran's once available service treatment records is inadequate, in the absence of documentation of any searches of available VA administrative and/or medical facilities in an attempt to retrieve the lost or mislaid claims folder, inclusive of service treatment records.  Remand to permit the RO and/or AOJ to undertake those searches and, depending on the outcome of those searches, any needed entry of a further formal finding as to the unavailability of service treatment records is deemed necessary.  

Moreover, if in fact complete service treatment records are unavailable, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-8 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In this regard, the Veteran has alleged that each of the disorders for which he seeks service connection either began in service or as a result of his military service and produces evidence, both lay and medical, linking many of the claimed disabilities to service or events therein or medical treatment afforded him for inservice maladies.  To date, only audiological and PTSD examinations have been afforded the Veteran, and he alleges inadequacies as to each such evaluation.  The record reflects that hearing loss of the left ear was not shown at the time of a VA audiological examination in August 2010, but the VA examiner failed to reference a private audiogram in January 2008 seemingly meeting the required criteria.  Also, the Veteran notes that the VA PTSD examiner who evaluated him indicated that the gold standard for entry of a diagnosis of PTSD had not been met, but without specifying what the gold standard entailed, and on the basis of certain assumptions, albeit incorrect ones, as to what was shown in or by service treatment records.  The Board notes as well that the record contains various other psychiatric diagnoses, but the question of the service incurrence or aggravation of those other entities was not addressed by the VA examiner in August 2010.  For these reasons, further examinations and nexus opinions are found to be in order.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Attempt to obtain the Veteran's lost or mislaid VA claims folder, including but not limited to a complete set of service treatment records, to include searches of all VA administrative and medical facilities where the missing VA claims folder may now be.  Those efforts must continue until such records are found and made a part of the rebuilt claims folder or the AOJ determines by way of a formal finding that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice must be provided to the Veteran and he must then be afforded an opportunity to respond. 

2.  Obtain all VA records of treatment not already on file for inclusion in the Veteran's existing claims folder. 

3.  Obtain all records relating to any application for and/or participation in a program of VA vocational rehabilitation training for inclusion in the Veteran's claims folder.  

4.  After completion of the foregoing, afford the Veteran VA examinations as to each disorder remaining in appellate status in order to delineate more clearly the nature and etiology of each such disability, to include its relationship to military service and service of the Veteran in the Southwest Asia Theatre of Operations.  The claims folder in its entirety must be made available to and reviewed by the examiners for use in the study of this case.  Those examination should include a detailed review of the Veteran's medical and/or psychiatric history and current complaints, as well as comprehensive physical and/or mental status examinations as applicable and any and all indicated diagnostic testing deemed necessary by each examiner.  All pertinent diagnoses must be set forth. 

Each VA examiner is asked to address the following, providing professional opinions and supporting rationales: 

a)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed disorder had its onset in service or is otherwise attributable to military service?

b)  Is arthritis of any affected body part, a sensorineural hearing loss, or other disorder subject to presumptive service connection, shown to have been manifested within one-year of the Veteran's final separation from military service, and, if so, how and to what degree was it manifested?

c)  If any knee, hip, and/or chronic pain syndrome is found to be at least as likely as not related to service, is it also at least as likely as not (50 percent or greater probability) that any disorder of one or both knees or hips has caused or aggravated any other musculoskeletal disorder, and that the claimed chronic pain syndrome either caused or aggravated any acquired psychiatric disorder?  If any such disorder was in fact aggravated, to the extent feasible the VA examiner should determine the baseline severity of the disorder prior to its aggravation, i.e., mild, moderate, or severe. 

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 
 
d)  Are there symptoms and manifestations relating to any claimed disorder or illness, which are not encompassed by any current diagnosis, and, if so, is it at least as likely as not (50 percent or greater probability) that any such symptoms or manifestations are the result of undiagnosed or chronic multi-symptom illness of service origin, and in particular, the Veteran's service in the Southwest Asia Theatre of Operations? 

Full consideration should be afforded by the VA examiners to the Veteran's complaints as to his ongoing symptoms and manifestations relating to the foregoing. 

5.  Lastly, readjudicate the issues remaining on appeal and if any benefit sought on appeal is not granted, provide the Veteran with a supplemental statement of the case and afford him a reasonable period in which to respond, prior to returning the case to the Board for further review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


